DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 14, 15, 25 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Nakata et al. (US 8,252,202, “Nakata”) in view of Terashita et al. (US 2011/0007254, “Terashita”) in view of Nagao et al. (US 2014/0173893, “Nagao”), do not disclose or suggest: A liquid crystal display device comprising: paired substrates; a liquid crystal layer held between the substrates; and a photo-alignment film disposed on a surface facing the liquid crystal layer of at least one of the substrates, the liquid crystal layer containing a liquid crystal material that has a nematic-isotropic phase transition temperature of 75°C or lower and a nematic phase temperature range narrower than 100°C, the photo-alignment film containing a first polymer and a first compound each containing a hydrophobic group, wherein the first polymer includes a polyamic acid represented by the following formula (20):
    PNG
    media_image1.png
    182
    555
    media_image1.png
    Greyscale
and the first compound is represented by the following formula (21):
    PNG
    media_image2.png
    68
    246
    media_image2.png
    Greyscale
	The closest prior art of record, Nakata teaches a liquid crystal display device (col. 25 lines 45-55, col. 26 lines 45-55, and see Fig. 1, below), having a pair of substrates and alignment layers disposed on the substrates and a liquid crystal layer between the alignment layers (e.g., col. 25 lines 45-55). Nakata additionally teaches that the liquid crystal material may have a nematic isotropic phase transition temperature of greater than or equal to 50C and a nematic temperature range of greater than or equal to 50C (thus reading on a transition temperature of 75C or lower and a nematic phase temperature range narrower than 100C, col. 24 lines 39-55).	Nakata Nakata fails to teach that the alignment layers are photoalignment layers and fails to specifically teach the inclusion of a compound reading on the presently claimed structures. The prior art fails to teach the specifically claimed chemical structures in a way that would make obvious their combination in a liquid crystal display device having the remaining presently claimed features. The Examiner notes that the presently claimed compounds may be used in combination with additional compounds, which would affect, for example, the nematic-isotropic phase transition temperature and could contain an additional hydrophobic group. Thus such a feature cannot necessarily be considered to be an inherent property of these chemical formulas. Moreover, while secondary references teach various compounds for use in alignment films, including polyamic acids, the prior art fails to teach the specifically claimed chemical structures in a way that would make obvious their combination in a liquid crystal display device having the remaining presently claimed features. Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782